 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4
       In re: PARLOR BELLEVUE LLC,
 5
                             Debtor.
 6
       EDMUND J. WOOD, solely in his
 7
       capacity as Chapter 7 Trustee of the
       Bankruptcy Estate of Parlor Bellevue
 8
       LLC,
 9                                                     C18-1281 TSZ
                             Plaintiff,
10                                                     ORDER
           v.
11     GLY CONSTRUCTION INC.,
12                           Defendant.

13
           The parties having indicated that this dispute has been resolved, see Joint Status
14
     Report (docket no. 8), the Bankruptcy Court having approved the parties’ settlement, and
15
     no objection having been received in response to the Minute Order entered January 13,
16
     2020, docket no. 9, announcing the Court’s intent to dismiss this matter, now therefore,
17
     the stay of this case is LIFTED and this action is hereby DISMISSED with prejudice and
18
     without costs. The Clerk is DIRECTED to send a copy of this Order to all counsel of
19
     record and to CLOSE this case.
20
           DATED this 30th day of January, 2020.
21

22                                                   A
                                                     Thomas S. Zilly
23                                                   United States District Judge
     ORDER - 1
